COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  JO ANN ZUNIGA,                                   §                No. 08-22-00106-CV

                         Appellant,                §                  Appeal from the

  v.                                               §                 83rd District Court

  AMISTAD MOTORS,                                  §               of Pecos County, Texas

                         Appellee.                 §                (TC# P-8110-83-CV)

                                               §
                                             ORDER

       On June 20, 2022, Appellant filed notice of appeal in the above-styled and numbered cause.
The notice of appeal is late, but it was filed within fifteen days after the deadline for the notice of
appeal to be filed. A motion for extension of time is necessarily implied when an appellant, acting
in good faith, files a notice of appeal beyond the time allowed by TEX.R.APP.P. 26.1 but within
the fifteen-day grace period provided by Rule 26.3 for filing a motion for extension of time. See
Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). However, an appellant must still provide
the Court with a reasonable explanation for the late filing of the notice of appeal before the Court
may accept the appeal. Accordingly, Appellant is ordered to respond in writing and provide the
Court with a reasonable explanation for filing the notice of appeal late. See TEX.R.APP.P.
10.5(b)(1)(C), 26.3; Verburgt, 959 S.W.2d at 617. The explanation is due to be filed no later than
July 1, 2022. If Appellant fails to comply with this order, the appeal is subject to dismissal without
further notice.
       IT IS SO ORDERED this 21st day of June, 2022.

                                                       PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.